Citation Nr: 1505888	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD), status-post Nissen fundoplication (originally claimed as abdominal condition to include residuals of surgery and chronic pain). 

2.  Entitlement to an initial disability rating in excess of 10 percent for status-post lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K. R., spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service in the United States Air Force from May 2007 to August 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO granted service connection for low back disability and gastroesophageal reflux disease, status-post Nissen fundoplication (originally claimed as abdominal condition to include residuals of surgery and chronic pain); each disability was assigned an initial 10 percent disability rating, effective August 25, 2010--the date following the Veteran's discharge from military service.  The Veteran appealed the RO's assignment of initial 10 percent ratings to the above-cited service-connected disabilities to the Board.  

In July 2014, the Veteran testified before the undersigned at a video conference hearing via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA (VVA) electronic claims file.  At the hearing, the Veteran submitted additional medical evidence (i.e., computed tomography (CT) scan of the abdomen/pelvis, performed by VA in May 2014) along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence is not required.  38 C.F.R. § 20.1304 (2014). 

In August 2014, the Veteran's representative submitted magnetic resonance imaging scans (MRIs) of the lumbar spine, dated in November 2010 and August 2014, without a waiver of initial RO consideration.  Thus, a remand is required to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC), as well as for additional reasons that are discussed in the remand section below. 

Also developed for appellate consideration were the issues of entitlement to serviced connection for tinnitus and bilateral hearing loss.  By a November 2013 rating action, the RO granted service connection for these disabilities and 10 percent and noncompensable disability ratings were assigned, respectively, effective August 25, 2010.  This represents a complete grant of the benefits originally sought.  Thus, the Board does not have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional substantive and procedural development is required with respect to the initial rating claims on appeal prior to further appellate consideration; specifically, to schedule the Veteran for additional VA examinations of his gastrointestinal and lumbar spine disabilities and to issue a supplemental statement of the case (SSOC) that addresses all the evidence received after issuance of the February 2014 SSOC.

i) Substantive Development-VA examinations

The Veteran seeks initial disability ratings in excess of 10 percent his service-connected gastroesophageal reflux disease, status-post Nissen fundoplication (originally claimed as abdominal condition to include residuals of surgery and chronic pain) and low back disability.  VA last examined the Veteran to evaluate the severity of these disabilities in December 2013.  (See December 2013 VA Esophageal Conditions and Spine examination reports).  At the Esophageal examination, the examiner determined that the Veteran's symptoms consisted of persistent recurrent epigastric distress; pyrosis (heartburn); reflux; and, sleep disturbance.  There was no further indication that the Veteran's symptoms were accompanied by substernal arm or shoulder pain, regurgitation; or productive of considerable impairment of health.  The Veteran, however, testified that he has experienced constant daily regurgitation and substernal arm or shoulder pain due to his symptoms.  (Transcript (T.) at page (pg.) 7)).  He testified that due to the severity of his regurgitation, he had purchased an adjustable bed so that he could sleep in an elevated positon.  Id. at 8.  

During an examination of the Veteran's spine, he demonstrated forward flexion and extension to 85 and 30 degrees, respectively.  There was pain on movement of the lumbar spine that interfered with standing and sitting.  There was no evidence of any muscle spasm, lower extremity radiculopathy or intervertebral disc syndrome and incapacitating episodes that required bed rest.  During his hearing, the Veteran testified that his low back disability has become so severe that it has required doctor-prescribed bed rest.  (T. at pages (pgs.) 15-16)).  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination in December 2013.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that new VA examinations are necessary to determine the current severity of the Veteran's service-connected gastroesophageal reflux disease, status-post Nissen fundoplication, and low back disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

ii) Procedural Development

As noted in the Introduction, in August 2014, the Veteran's representative submitted additional evidence in support of the claim for an initial disability rating in excess of 10 percent for the service-connected low back disability appeal without a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an examination to determine the current nature and severity of his service-connected gastroesophageal reflux disease, status-post Nissen fundoplication   The Veteran's VA physical claims folder and Veteran's Benefits Management System (VBMS) and VVA electronic claims files should be made available to and reviewed by the examiner in connection with the examination.  Any medically indicated tests should be accomplished. 
   
The examiner should describe the nature and severity of all manifestations of the Veteran's hiatal hernia.  The examiner should also specify whether the Veteran's disability is accompanied by substernal arm or shoulder pain and is productive of considerable impairment of health.  The examiner should also discuss the impact such disability has on the Veteran's activities of daily living and employment. 
   
A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for an examination to determine the current severity of his service-connected status-post lumbar strain.  The Veteran's VA physical claims folder and VBMS and VVA electronic claims files should be made available to and reviewed by the examiner in connection with the examination. 

Upon review of the record and examination of the Veteran, the examiner should specifically identify (1) the ranges of motion of the Veteran's lumbar spine, including the point at which motion is accompanied by pain, in degrees; (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician. 

The examiner should also specifically assess the severity of all neurological symptomatology of the lower extremities associated with the service-connected low back disability. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Readjudicate the Veteran's claims for initial disability ratings in excess of 10 percent for the service-connected gastroesophageal reflux disease, status-post Nissen fundoplication, and status-post lumbar strain based on all of the evidence of record.  Readjudication of the increased rating claims should include consideration of "staged " ratings, i.e., disability ratings for separate periods of time based on the facts found.  (See Fenderson v. West, 12 Vet. App. 119 (1999)).

If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC that addresses all the evidence received after issuance of the February 2014 SSOC.  They should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

